DETAILED ACTION

Claims 1-20 are pending. Claims 1, 5-8, 11-15 and 18-20 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 06/13/2022, for the non-final office action mailed on 03/15/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments filed 06/13/2022 have been considered but are moot because of new ground(s) rejection.

Examiner respectfully withdraws objection made to claims 5 and 19 in view of applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabria et al. (US-PAT-NO: 11,050,850 B1) hereinafter Chhabria, in further view of Allor et al. (US-PGPUB-NO: 2005/0193268 A1) hereinafter Allor, Garrick et al. (US-PAT-NO: 5,968,125) hereinafter Garrick and Harden et al. (US-PGPUB-NO: 2015/0254166 A1) hereinafter Harden.

As per claim 1, Chhabria teaches a method for use in a test execution system, comprising: identifying one or more test configuration parameters that are associated with the test (see Chhabria [column 4, lines 61-67 and column 5, lines 1-14], showing test case parameters (i.e., test configuration parameters) that are populated for results (i.e., associated test)); detecting whether a job uniform resource locator (URL) is available for the test (see Chhabria [column 5, lines 23-39], showing a node (i.e., URL) being parameterized for testing (i.e, URL available)); if the job URL is available (see Chhabria [column 5, lines 43-46], showing the testing tool receiving available URL request), retrieving the job URL, providing the job URL to a test tool, and executing the test by using the test tool (see Chhabria [column 5, lines 23-39], showing each URL retrieved and populated for parameterized URL and setting up an API Testing Tool Groovy to the parameterized URL for testing); and executing the test by using the test tool (see Chhabria [column 3, lines 33-40], showing an API Testing tool to run tests), wherein each of the test configuration parameters includes a parameter that is supported by the test manager (see Chhabria [column 4, lines 34-39], showing a testing management receiving information regarding executed tests), and each of the job parameters includes a parameter that is supported by the test tool (see Chhabria [column 3, lines 33-40], showing the use of API Testing tool to run a script using the data parameters).
Chhabria does not explicitly teach selecting a test that is stored in a test manager. However, Allor teaches selecting a test that is stored in a test manager (see Allor paragraph [0020], a user selecting a test or a set of tests from a test manager or test management program).
Chhabria and Allor are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing with Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy to incorporate being able to select a test from a test management program taught in Chhabria. 
Chhabria modified with Allor do not explicitly teach if the job URL is not available, identifying one or more test configuration parameters that are associated with the test, translating each of the test configuration parameters to a corresponding job parameter, generating the job URL based on any of the corresponding job parameters. However, Garricks teaches if the job URL is not available (see Garricks [column 9, lines 5-10], showing an unavailable URL resource), identifying one or more test configuration parameters that are associated with the test (see Garricks [column 9, lines 1-3, showing a test configuration file created to identify target pages), translating each of the test configuration parameters to a corresponding job parameter (see Garricks [column 9, lines 3-6], showing reconfiguration of request for the alternative elements and criteria), generating the job URL based on any of the corresponding job parameters (see Garricks [column 9, lines 10-12], showing a reissue of a new URL based on the test configuration file).
Chhabria, Allor and Garricks are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing and Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy with Garricks’ teaching of optimizing effectiveness of a web site analyzes to identify weak links to incorporate producing content (i.e., test) when a URL is unavailable to provide consistent testing data and identification of potential issues in a website or application. 
Chhabria modified with Allor and Garricks do not explicitly teach wherein translating any given one of the test configuration parameters to a corresponding job parameter includes identifying job parameter type that corresponds to a type of the given test configuration parameter , and identifying a job parameter value that corresponds to a value of the given test configuration parameter. However, Harden teaches wherein translating any given one of the test configuration parameters to a corresponding job parameter includes identifying job parameter type that corresponds to a type of the given test configuration parameter (see Harden paragraph [0042], showing a type of the schema being identified for the inputs and outputs being tested), and identifying a job parameter value that corresponds to a value of the given test configuration parameter (see Harden paragraph [0042], showing the value of length corresponding to a given parameter for a test case).
Chhabria, Allor, Garricks and Harden are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing, Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy and Garricks’ teaching of optimizing effectiveness of a web site analyzes to identify weak links with Harden’s teaching of generating executable test cases for extract, transform, load (ETL) or other jobs implemented as a service of a server or other system to incorporate the proper type and values for a job in order to create a more configurable test. 

As per claim 4, Chhabria modified with Allor, Garricks and Harden teaches wherein translating each of the test configuration parameters to a corresponding job parameter includes creating, in an external database, an entry including the corresponding job parameters, the entry being accessible via the job URL (see Chhabria [column 5, lines 58-67], showing a hash map that stores key value pairs to compare to expected results which are accessed via database systems which is included in the request (i.e., job).

As per claim 5, Chhabria modified with Allor, Garricks and Harden teaches further comprising retrieving, from the test tool, a plurality of job parameter definitions, each of the job parameter definitions identifying a respective job parameter (see Chhabria [column 5, lines 1-10], showing a testing tool fetching baseline response which are based on test case parameters for a test case), and a set of values that can be assumed by the respective job parameter, wherein any of the identified test configuration parameters is translated to at least one corresponding job parameter based on one or more of the plurality of parameter definitions (see Chhabria [column 6, lines 1-6], showing a parser which parses the request payload (i.e., job) and stores a key value pair (i.e., translating) which is used to compare to expected results (i.e., parameter definitions)).

As per claims 8 and 12, these are the system claims to method claims 1 and 5, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 15 and 19, these are the computer-readable medium claims to method claims 1 and 5, respectively. Therefore, they are rejected for the same reasons as above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabria (US-PAT-NO: 11,050,850 B1), Allor (US-PGPUB-NO: 2005/0193268 A1), Garrick (US-PAT-NO: 5,968,125) and Harden et al. (US-PGPUB-NO: 2015/0254166 A1), in further view of Koenig et al. (US-PGPUB-NO: 2015/0082281 A1) hereinafter Koenig.

As per claim 2, Chhabria modified with Allor, Garricks and Harden teaches the test tool includes a Jenkins (TM) test tool (see Chhabria [column 4, lines 31-39], showing a suitable automation execution server being Jenkins an open souce platform).
Chhabria modified with Allor, Garricks and Harden does not explicitly teach wherein the test manager includes a Quality Center (TM) test manager. However, Koenig teaches wherein the test manager includes a Quality Center (TM) test manager (see Koenig paragraph [0006], showing different type of management tools, HP’s Quality Center being one of them and also mentions Jenkins as a known software/tool for software development).
Chhabria, Allor, Garricks, Harden and Koenig are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing, Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy, Garricks’ teaching of optimizing effectiveness of a web site analyzes to identify weak links and Harden’s teaching of generating executable test cases for extract, transform, load (ETL) or other jobs implemented as a service of a server or other system with Koenig’s teaching of managing information from a plurality of third party software development system from a single application to incorporate the use of industry known software such as Quality Center as a testing management tool and Jenkins as a testing tool. 

As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 16, this is the computer-readable medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabria (US-PAT-NO: 11,050,850 B1), Allor (US-PGPUB-NO: 2005/0193268 A1), Garrick (US-PAT-NO: 5,968,125) and Harden et al. (US-PGPUB-NO: 2015/0254166 A1), in further view of Bradley et al. (US-PGPUB-NO: 2020/0073921 A1) hereinafter Bradley.

As per claim 3, Chhabria modified with Allor, Garricks and Harden do not explicitly teach wherein detecting whether the job URL is available includes detecting whether the test has been executed in a current test cycle. However, Bradley teaches wherein detecting whether the job URL is available includes detecting whether the test has been executed in a current test cycle (see Bradley paragraph [0141], showing the identification of the current state of the series of command execution and engaging with one or more links (i.e., available URL during test execution)).
Chhabria, Allor, Garricks, Harden and Bradley are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing, Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy, Garricks’ teaching of optimizing effectiveness of a web site analyzes to identify weak links and Harden’s teaching of generating executable test cases for extract, transform, load (ETL) or other jobs implemented as a service of a server or other system with Bradley’s teaching of remediating websites to enhance user experience to incorporate identification of the current state in executing a command and being able to engage a link to display the latest request.

As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 16, this is the computer-readable medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabria (US-PAT-NO: 11,050,850 B1), Allor (US-PGPUB-NO: 2005/0193268 A1), Garrick (US-PAT-NO: 5,968,125) and Harden et al. (US-PGPUB-NO: 2015/0254166 A1), in further view of Moorthi et al. (US-PGPUB-NO: 2018/0196731 A1) hereinafter Moorthi.

As per claim 6, Chhabria modified with Allor, Garricks and Harden does not explicitly teach wherein the translating of each of the test configuration parameters is performed by a machine learning engine that is integrated into the test execution system. However, Moorthi teaches wherein the translating of each of the test configuration parameters is performed by a machine learning engine that is integrated into the test execution system (see Moorthi paragraph [0380], showing the use of machine learning in order to collate (i.e., map) data for test sessions)
Chhabria, Allor, Garricks, Harden and Moorthi are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing, Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy, Garricks’ teaching of optimizing effectiveness of a web site analyzes to identify weak links and Harden’s teaching of generating executable test cases for extract, transform, load (ETL) or other jobs implemented as a service of a server or other system with Moorthi’s teaching of building and validating an application without any scripting required by system user to incorporate the use of machine learning in order to combine data more efficiently by using said machine learning.

As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the computer-readable medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabria (US-PAT-NO: 11,050,850 B1), Allor (US-PGPUB-NO: 2005/0193268 A1), Garrick (US-PAT-NO: 5,968,125) and Harden et al. (US-PGPUB-NO: 2015/0254166 A1), in further view of Myers (US-PGPUB-NO: 2004/0039550 A1).

As per claim 7, Chhabria modified with Allor, Garricks and Harden does not explicitly teach wherein at least one of the test configuration parameters specifies one of a duration of the test, an execution data for the test and a target for the test. However, Myers teaches wherein at least one of the test configuration parameters specifies one of a duration of the test, an execution data for the test and a target for the test (see Myers paragraph [0082], showing the specifying of testing parameters such as start date, duration of a test and a target).
 Chhabria, Allor, Garricks, Harden and Myers are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chhabria’s teaching of application programming interface (API) validation and testing, Allor’s teaching of presenting hierarchy and associating a group of links to the resources with each node in the hierarchy, Garricks’ teaching of optimizing effectiveness of a web site analyzes to identify weak links and Harden’s teaching of generating executable test cases for extract, transform, load (ETL) or other jobs implemented as a service of a server or other system with Myers’ teaching of load testing of one or more sites under test over a network to incorporate specified testing parameters to narrow down testing of specified jobs or sites.

As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Livshits et al. (US-PGPUB-NO: 2020/0344307 A1) teaches of secure and dynamic targeted content insertion in multimedia delivered to client devices.
Kandasamy et al. (US-PGPUB-NO: 2009/0271351 A1) teaches of a test execution component with defined test cases and test scenarios invoking rules
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193